NO. 07-11-0098-CV

                                IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                         AT AMARILLO

                                            PANEL C

                                    MARCH 29, 2011
                            ______________________________


        IN RE HARVEY BRAMLETT, JR. AND JASON BLAKENEY, RELATORS

                          _________________________________

                            ORIGINAL PROCEEDING
         ARISING FROM THE 108TH DISTRICT COURT OF POTTER COUNTY
          NO. 099017-00-E; HONORABLE DOUGLAS WOODBURN, JUDGE
                      _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ..


                                  MEMORANDUM OPINION


       By this original proceeding, Relators, Harvey Bramlett, Jr., and Jason Blakeney,

both inmates proceeding pro se and in forma pauperis, sought to compel the Honorable

Douglas Woodburn, Judge of the 108th District Court of Potter County, to recuse

himself from their suit against the Texas Department of Criminal Justice and certain

named employees of the Department and to rule on a myriad of motions pending in the

trial court. Now pending in this proceeding is Relators' Motion to Dismiss Mandamus1 in

which they represent that Judge Woodburn has issued a ruling in the underlying suit

which they intend to appeal.

1
 The motion to dismiss was filed on March 24, 2011. This Court invokes Rule 2 of the Texas Rules of
Appellate Procedure to suspend the operation of Rule 10.3(a).
      Pursuant to Rule 42.1(a)(1) of the Texas Rules of Appellate Procedure, we grant

Relators' request and dismiss the petition for writ of mandamus. Having dismissed this

proceeding at the request of Relators, no motion for rehearing will be entertained.




                                                Patrick A. Pirtle
                                                    Justice




                                            2